DEWET, District Judge.
In the above-entitled cause in pursuance to rule No. 6 of the orders of this court, the conciliation commissioner for Union county has certified to this court that the debtor has failed, neglected, or refused to file a written proposal of composition or extension at or before the first meeting of creditors.
 A reading of the first two sentences of the Erazier-Lemke Amendment (Bankr. Act § 75 (s), 11 USCA § 203 (s) clearly indicates a disagreement between the debtor and his creditors as to a composition or extension proposal or proposals must exist before and as a condition precedent to any right of the debtor to amend his petition and ask for proceedings under the provisions of the Erazier-Lemke Amendment. And unless a written proposal of composition or extension is made as requested by the debtor in his original petition, it would indicate that the original petition was not filed in good faith and should be dismissed.
Now, in conformity with rule 6, it is hereby ordered that the farmer debtor, Roy Waldo Samuelson, shall within twenty days from the date hereof file such written proposal of composition or extension with the conciliation commissioner at Crestón, Iowa, and, in the event such written offer of composition or extension is not made within said time, said proceedings shall be dismissed by the commissioner and report said order of dismissal to this court for its confirmation.
It is further ordered that the commissioner give written notice of this order to the debtor within five days from the date hereof.